Title: From John Adams to John Quincy Adams, 8 April 1811
From: Adams, John
To: Adams, John Quincy


N. 7 or 8 in 1811
My dear Son
Quincy April 8. 1811

The Public Mind Seems decided that Gerry and Gray are elected, and a Majority of Senators their Friends.
Our Friend P. will not then be So Successful as he was when he brought G. in and turned you out.
You are destined to be a Judge, and I am glad of it because it affords me a Chance of enjoying a Portion of your Society at least once a Month or two. And because it takes you out of The Tourbilion of Politicks.
Can you purchase for me and bring home with you Manilius’s Astronomicon? Let me give you an Extract of a Letter from Van der Kemp of 28th March 1811.
“I am more and more convinced that “Eripuit Cœlo Fulmen” &c is a downright Plagiarism. Your question who is the Franklin in Manilius”? removes every doubt. Manilius gives a Description of the Progress of the human Mind. How it went on gradually from  Earth to Heaven, till it explained Meteors &c I Submit the whole Passage to your decision
Nec prius imposuit rebus, finemque manumque Quam Cœlum ascendit, Ratio, cepitque profundis Naturam rerum causis, viditque quod Usquam est, Nubila cur quanto quaterentur pulsa fragore;Hibernâ, œstivea, nix grandine mollior essetArderent terræ, Solidusque tremesceret orbis,Cur imbres ruerent, ventos quæ causa moveret,Pervidit; solvitque aniumis miracula rerum:Eripuitque Jovi fulmen, vires que tonandiEt Sonitum ventis: concessit nubibus ignem.
Lib. 1. 96—104.
I wonder the democratical Divines and Philosophers have not united with The In Atheists and all other Infidels in Europe to apply Some of these Lines to Tom Paines Age of Reason and other enlightened Writings, to Joel Barlows Advice to the priviledged orders, and good Dr Stiles’s learned and prophetic Lives of the Judges Goff and Hayley.
But it Seems Manilius did not foresee the progress of Reason in making Such discoveries in Religion and Government.
Your Sons are well and good. George was here Yesterday and is delighted with his Virgil: intends to get into Cicero before Pa, comes home. John went from Us this morning to school. He reads charmingly and writes pretily.
Our Friends are all as well as Usual.
My Love to Louisa, William, Kitty and Charles and all others who know or care for your affectionate 
A.